Exhibit 10.57

 

AMENDMENT NO. 3 TO THE
CREDIT AGREEMENT

 

 

Dated as of January 15, 2010

 

AMENDMENT NO. 3 TO THE CREDIT AGREEMENT (this “Amendment”) among Chemtura
Corporation, a Delaware corporation (the “Borrower”), the guarantors party
thereto (the “Guarantors”), the banks, financial institutions and other
institutional lenders party to the Credit Agreement referred to below
(collectively, the “Lenders”) and Citibank, N.A., as administrative agent (the
“Administrative Agent”) for the Lenders.

 

PRELIMINARY STATEMENTS:

 

(1)           The Borrower, the Guarantors, the Lenders and the Administrative
Agent have entered into the Senior Secured Superpriority Debtor-in-Possession
Credit Agreement dated as of March 18, 2009 (as heretofore amended or otherwise
modified, the “Credit Agreement”).  Capitalized terms not otherwise defined in
this Amendment have the same meanings as specified in the Credit Agreement.

 

(2)           The Borrower has requested that the Lenders amend certain
provisions of the Credit Agreement.  The Lenders party hereto are, on the terms
and conditions stated below, willing to grant the request of the Borrower.

 

SECTION 1.           Amendments to the Credit Agreement.  The Credit Agreement
is, effective as of the date hereof and subject to the satisfaction of the
applicable conditions precedent set forth in Section 2 of this Amendment, hereby
amended as follows:

 


(A)   SECTION 1.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY INSERTING THE
FOLLOWING NEW DEFINITIONS IN THE APPROPRIATE ALPHABETICAL POSITION:


 

“Albemarle Settlement and Cross License” means, collectively, (a) the mutual
release by the Borrower and Great Lakes Chemical Corporation (“GLCC”), on the
one hand, and Albemarle Corporation, on the other hand, of claims and
counterclaims raised or that could be raised (i) in Albemarle Corporation v.
Great Lakes Chemical Corporation, Civil Action Nos. 02-505-JVP-DLD and
02-506-JVP-DLD, consolidated, pending on the Third Amendment Effective Date in
the United States District Court for the Middle District of Louisiana; (ii) in
Albemarle Corporation v. Chemtura Corporation and Great Lakes Chemical
Corporation, Civil Action No. 05-1239-JJB-SCR, pending on the Third Amendment
Effective Date in the United States District Court for the Middle District of
Louisiana; and (iii) in Chemtura Corporation v. Albemarle Corporation, Civil
Action No. 3:09cv143-JRS, pending on the Third Amendment Effective Date in the
United States District Court for the Eastern District of Virginia, (iv) in
controversies relating to the Borrower’s and GLCC’s concerns that former
employees of the Borrower or GLCC made available to Albemarle certain of the
Borrower’s and/or GLCC’s trade secrets, confidential information and/or
know-how, and/or (v) under U.S. Patent Numbers 4,719096, 4,725,425, 4,978518,
5,008,477, 5,030,778, 5,053,447, 5,077,334, 5,124,496, 5,302,768, 5,387,636,
5,457,248 and 6,958,423; and (b) the grant by the Borrower and/or GLCC to
Albemarle Corporation of a nonexclusive, fully paid-up, royalty-free,
irrevocable, world-wide license

 

--------------------------------------------------------------------------------


 

to manufacture, use, sell, offer for sale and import FM 2100 or any other
products under the claims of U.S. Patent Number 5,457,248 and its respective
foreign counterparts and continuations, including reissue patents, reexamined
patents, as well as all of the applications to which this patent claims
priority, the patents claiming priority from it, including continuation
applications, continuation-in-part applications, CPA and RCE applications,
divisional applications, and any patent that issues from a patent application
that is subject to this clause (b), in consideration of the grant by Albemarle
Corporation of certain licenses to the Borrower and GLCC with respect to certain
of Albemarle Corporation’s intellectual property, in each case on substantially
the terms set forth in the Settlement and Cross-License Agreement signed on
December 24, 2009 among Albemarle Corporation, the Borrower and GLCC.

 

“PVC Additives Sale” means the sale of all or substantially all of the assets of
the business of the Borrower and its Subsidiaries known as the “PVC Additives
business”, consisting primarily of (a) the ownership interest in Chemtura Vinyl
Additives GmbH (“Chemtura Vinyl”) and (b) certain assets used in the manufacture
and distribution of tin and mixed metal stabilizers and related intermediates,
organic based stabilizers, epoxidized soybean oil, liquid phosphate esters,
chemical foaming agents and impact modifiers, as engaged in by the Borrower at
its Taft, Louisiana facility and by Chemtura Vinyl to (a) SK Atlas, LLC and
certain of its affiliates on substantially the terms set forth in (or on terms
taken as a whole more favorable to the Borrower than those set forth in) the
Share and Asset Purchase Agreement dated as of December 23, 2009 among SK Atlas,
LLC, SK Capital Partners II, LP and the Borrower or (b) another third-party
purchaser, in each case pursuant to auction procedures approved by the
Bankruptcy Court, for consideration consisting of cash and/or the assumption of
certain liabilities by the buyer thereof.

 

“Third Amendment” means Amendment No. 3 to this Agreement dated as of
January 15, 2010 by and among the Borrower, the Guarantors and the Lenders party
thereto.

 

“Third Amendment Effective Date” means the “Effective Date” as defined in the
Third Amendment.

 


(B)   SECTION 5.02(A) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY (I) DELETING
THE “AND” IMMEDIATELY PRECEDING CLAUSE (IX) THEREOF AND (II) ADDING IMMEDIATELY
PRIOR TO THE “.” AT THE END THEREOF THE FOLLOWING NEW CLAUSE (X):


 

“; and (x) the Albemarle Settlement and Cross License, so long as the same is
approved by the Bankruptcy Court”.

 


(C)   SECTION 5.02(H) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY (I) DELETING
THE “AND” IMMEDIATELY PRECEDING CLAUSE (XV) THEREOF AND (II) ADDING IMMEDIATELY
PRIOR TO THE “.” AT THE END THEREOF THE FOLLOWING NEW CLAUSES (XVI) AND (XVII):


 

“; (xvi) the PVC Additives Sale, so long as the same is approved by the
Bankruptcy Court; and (xvii) the Albemarle Settlement and Cross License, so long
as the same is approved by the Bankruptcy Court”.

 

2

--------------------------------------------------------------------------------


 

SECTION 2.           Conditions to Effectiveness.

 


(A)   THIS AMENDMENT SHALL BECOME EFFECTIVE AS OF THE DATE FIRST ABOVE WRITTEN
(THE “EFFECTIVE DATE”) WHEN, AND ONLY WHEN THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED COUNTERPARTS OF THIS AMENDMENT EXECUTED BY THE BORROWER, EACH GUARANTOR
AND THE REQUIRED LENDERS OR, AS TO ANY SUCH LENDERS, ADVICE SATISFACTORY TO THE
ADMINISTRATIVE AGENT THAT SUCH LENDER HAS EXECUTED THIS AMENDMENT.


 


(B)   THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTION 10.01 OF THE CREDIT
AGREEMENT.


 

SECTION 3.           Reference to and Effect on the Credit Agreement and the
Loan Documents.  (a)  On and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the Notes and each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as further
amended by this Amendment.

 


(B)   THE CREDIT AGREEMENT AND THE NOTES AND EACH OF THE OTHER LOAN DOCUMENTS,
AS SPECIFICALLY AMENDED BY THIS AMENDMENT, ARE AND SHALL CONTINUE TO BE IN FULL
FORCE AND EFFECT AND ARE HEREBY IN ALL RESPECTS RATIFIED AND CONFIRMED.


 


(C)   THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL NOT,
EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS A WAIVER OF ANY RIGHT, POWER OR
REMEDY OF ANY LENDER OR THE ADMINISTRATIVE AGENT UNDER THE CREDIT AGREEMENT OR
ANY OTHER LOAN DOCUMENT, NOR CONSTITUTE A WAIVER OF ANY PROVISION OF THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 

SECTION 4.           Costs and Expenses.  The Borrower agrees to pay within 10
Business Days of demand all reasonable costs and expenses of the Administrative
Agent in connection with the preparation, execution, delivery and
administration, modification and amendment of this Amendment and the other
instruments and documents to be delivered hereunder in accordance with the terms
of Section 10.04 of the Credit Agreement.

 

SECTION 5.           Execution in Counterparts.  This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

SECTION 6.           Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

CHEMTURA CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

A & M CLEANING PRODUCTS, LLC

 

AQUA CLEAR INDUSTRIES, LLC

 

ASCK, INC.

 

ASEPSIS, INC.

 

BIOLAB TEXTILE ADDITIVES, LLC

 

BIO-LAB, INC.

 

CNK CHEMICAL REALTY CORPORATION

 

CROMPTON COLORS INCORPORATED

 

CROMPTON HOLDING CORPORATION

 

CROMPTON MONOCHEM, INC.

 

GREAT LAKES CHEMICAL CORPORATION

 

GREAT LAKES CHEMICAL GLOBAL, INC.

 

GT SEED TREATMENT, INC.

 

HOMECARE LABS, INC.

 

ISCI, INC.

 

LAUREL INDUSTRIES HOLDINGS, INC.

 

KEM MANUFACTURING CORPORATION

 

MONOCHEM, INC.

 

NAUGATUCK TREATMENT COMPANY

 

RECREATIONAL WATER PRODUCTS, INC.

 

UNIROYAL CHEMICAL COMPANY LIMITED (DELAWARE)

 

WEBER CITY ROAD LLC

 

WRL OF INDIANA, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO AMENDMENT NO. 3 TO THE CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG CHEMTURA CORPORATION, THE GUARANTORS PARTY THERETO,
THE VARIOUS LENDERS PARTY THERETO AND CITIBANK. N.A., AS ADMINISTRATIVE AGENT

 

 

 

BIOLAB COMPANY STORE, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BIOLAB FRANCHISE COMPANY, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GLCC LAUREL, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO AMENDMENT NO. 3 TO THE CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG CHEMTURA CORPORATION, THE GUARANTORS PARTY THERETO,
THE VARIOUS LENDERS PARTY THERETO AND CITIBANK. N.A., AS ADMINISTRATIVE AGENT

 

 

 

Accepted and agreed:

 

 

 

 

 

CITIBANK, N.A.,
as Administrative Agent and as a Lender

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO AMENDMENT NO. 3 TO THE CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG CHEMTURA CORPORATION, THE GUARANTORS PARTY THERETO,
THE VARIOUS LENDERS PARTY THERETO AND CITIBANK. N.A., AS ADMINISTRATIVE AGENT

 

 

 

Accepted and agreed:

 

 

 

                                                                                              

,

 

as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------